Citation Nr: 0309405	
Decision Date: 05/21/03    Archive Date: 05/27/03

DOCKET NO.  00-07 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a disability 
manifested by loss of feeling in the left hand and fingers as 
secondary to service-connected residuals of a fractured left 
wrist.

2.  Entitlement to an increased evaluation for residuals of a 
fractured left wrist, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. M. Panarella, Counsel


INTRODUCTION

The veteran served on active duty from July 1974 to April 
1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the September 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
St. Petersburg, Florida (RO).  The Board undertook additional 
development of this case in August 2002.  That development 
has now been completed and the matter is ready for further 
appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The medical evidence does not show that a disability 
characterized by loss of feeling in the left hand and fingers 
is due to the service-connected residuals of a fractured left 
wrist.

3.  The medical evidence does not show that the veteran has 
limitation of motion greater than 10 degrees of dorsiflexion 
or 60 degrees of palmar flexion due to his service-connected 
residuals of a fractured left wrist.




CONCLUSIONS OF LAW

1.  A disability manifested by loss of feeling in the left 
hand and fingers is not proximately due to, or aggravated by, 
the service-connected residuals of a fractured left wrist.  
38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a), 3.303, 3.310 (2002).

2.  The criteria for an evaluation in excess of 10 percent 
for residuals of a fractured left wrist have not been met.  
38 U.S.C.A. § 1155, 5103A (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a), 4.1-4.14, 4.71a, Diagnostic Code 
5010 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, in November 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all pending claims for VA benefits, and redefines 
the obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. §§ 3.102, 3.159 (2002).

In this case, VA's duties have been fulfilled to the extent 
possible.  First, VA must notify the veteran of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that information or evidence.  See 38 U.S.C.A. 
§ 5103A (West 2002); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In the present case, the veteran was informed of the 
evidence needed to substantiate his claims by means of the 
discussions in the September 1998 rating decision, the March 
2000 Statement of the Case, and the April and August 2001 
Supplemental Statements of the Case.

In the rating decision, the veteran was informed of the basis 
for the denial of his claims.  In the Statement of the Case 
and Supplemental Statements of the Case, the RO notified the 
veteran of all regulations pertinent to his claims, informed 
him of the reasons for the denials and provided him with 
additional opportunities to present evidence and argument in 
support of his claims.  In addition, the veteran was 
specifically advised of the provisions of the VCAA in a June 
2001 letter from the RO.  Therefore, the Board finds that the 
notice requirements of 38 U.S.C.A. § 5103 of the new statute 
have been met. 

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West 2002).  Here, the RO obtained and 
considered numerous VA and private treatment records, and 
afforded the veteran several VA medical examinations.  The 
veteran appeared for a personal hearing before the Board and 
has presented significant argument in support of his claims.  
Therefore, the Board finds that the RO has done everything 
reasonably possible to assist the veteran and that no further 
action is necessary to meet the requirements of the VCAA.


Evidence

VA clinical records show that the veteran presented with 
complaints of pain and loss of feeling of the left hand in 
December 1995.  He was assessed with questionable left carpal 
tunnel syndrome.  An EMG performed the following month found 
no evidence of carpal tunnel syndrome but identified C7 
radiculopathy on the left.  Records from Gary Newcomer, M.D., 
show that the veteran was followed for a sprained left wrist 
from September 1995 through March 1996.  The associated 
radiology report dated December 1995 from Gainesville 
Radiology Group revealed mild degenerative changes in the 
radiocarpal articulation and an unusual shape of the lunate 
suggesting deformity from an old fracture.  A VA x-ray report 
also dated in December 1995 found abnormalities in the distal 
radial articular surface and proximal carpal row, with 
suspected prior trauma.

At a January 1996 VA examination, the veteran reported recent 
development of carpal tunnel symptoms.  He performed a 
significant amount of data entry at his job.  He complained 
of numbness over the thumb, and index and long fingers of the 
left hand.  The veteran exhibited paresthesias and numbness 
in the radial nerve distribution.  Tinel's test and carpal 
tunnel compression tests were positive.  The x-ray report 
showed significant degenerative arthritis in the radial 
carpal joint.  The examiner opined that the veteran's carpal 
tunnel was partially related to his current job; however, a 
previous fracture of the distal radius would likely 
predispose to carpal tunnel syndrome.  In addition, the 
veteran had significant arthritis in the radial carpal joint 
that was certainly related to the previous fracture.

A January 1996 consultation from the University of Florida 
shows that the veteran's left hand and finger numbness 
developed in December 1995.  The veteran was assessed with 
bilateral carpal tunnel syndrome and history of left distal 
radius fracture.  An April 1996 report from Rehabilitation 
Medicine Associates shows an abnormal nerve conduction study 
with left median nerve injury proximal to the takeoff of the 
left pronator teres.  Positive denervation and innervation 
were present.  There was no compression in the carpal tunnel 
and no evidence of peripheral neuropathy.  

Treatment records from Rodger D. Powell, M.D., show that the 
veteran presented in May 1996 with left hand and arm tingling 
and numbness.  He was right hand dominant.  It was noted that 
x-ray reports had shown problems in the distal radial 
articular surface and proximal carpal row.  EMG and nerve 
conduction studies had shown left median nerve injury 
proximal to the takeoff of the left pronator teres with 
denervation and reinnervation.  Physical examination was 
essentially negative and motion and strength were intact.  
The veteran was assessed with resolving median nerve problem.  
At a follow-up visit in June 1996, the veteran continued to 
have numbness and tingling in the median nerve distribution.  
It was noted that he had some compression of the left median 
nerve, but no compression over the carpal tunnel.  In July 
1996, the veteran reported some improvement and was assessed 
with resolving neurapraxia.

VA clinical records show that the veteran presented in July 
1997 with complaints of numbness of digits 2 to 4 of the left 
hand and associated weakness.  He also had left upper arm 
strain and left paraspinal pain.  He could not use his arm 
for an extended period of time.  He reported no recent 
injury.  The veteran was assessed with numbness not 
associated with specific nerve distribution.  At a follow-up 
in August 1997, it was observed that an MRI of the spine had 
shown cervical spondylosis.  The veteran was assessed with 
peripheral neuropathy with radicular symptoms. 

VA x-ray and MRI reports, and a myelogram of the cervical 
spine, performed in July 1997 and February 1998 identified 
cervical spondylosis, spurring with encroachment of the 
neural foramina, loss of lordotic curvature, degenerative 
changes, and central disc protrusion.  In November 1997, the 
veteran presented with neck pain with numbness of the left 
upper extremity.  He exhibited a decreased range of motion 
and decreased sensation of the left index finger.  The 
veteran was diagnosed with peripheral neuropathy with 
radicular symptoms.  In January 1998, the veteran was 
assessed with chronic benign pain, cervical spondylosis.  

Records from Rehabilitation Medicine Associates show that the 
veteran was assessed with C6 radiculopathy in February 1998.  
A nerve conduction study performed in April 1998 was normal, 
with no evidence of left carpal tunnel syndrome.  The EMG 
report that month was also normal except for reduced 
recruitment in the left C6 distribution.  There was no 
evidence of left ulnar compression at Guyon's canal or at the 
elbow.  

At a March 1999 VA peripheral nerves examination, sensory 
examination revealed decreased sensation of the middle three 
fingers of the left hand to both pressure and pinprick on 
both the front and back aspects.  The veteran also had slowed 
fine motor movements.  He stated that he had some loss of 
feeling immediately following his motorcycle accident in 
service, but could not describe whether it was in the same 
distribution as the current loss of feeling.  The examiner 
observed that the current distribution was typical of a C7 
distribution and did not correlate to a median nerve injury 
of the wrist.  The findings of the MRI that showed a 
narrowing of the C5-C6 foramen would normally cause a sensory 
loss of the left thumb, rather than the middle digits.  The 
veteran also displayed no weakness of the hand attributable 
to a C6 nerve root impingement.  Therefore, the loss of 
feeling of the hand may very well be secondary to problems at 
the wrist.

At the VA neurological examination, the veteran reported a 
significant fracture of the left wrist in 1981 and sensory 
abnormalities of the left hand since the early 1990's.  He 
now had constant tingling and numbness of the 2nd, 3rd, and 4th 
digits on the palmar and dorsal aspects.  Motor examination 
revealed no significant muscle atrophy in the upper 
extremities and strength was 5/5 and symmetric.  The veteran 
had some weakness in opposing the little finger and thumb on 
the left side and could not dorsiflex the left wrist past the 
horizontal plane.  He had decreased pinprick and light touch 
sensation on the dorsal and palmar aspects of the 2nd, 3rd, 
and 4th digits.  Only subjective sensory alteration was 
present in the C6-C8 dermatones.  

The examiner opined that the veteran had nonspecific sensory 
loss involving multiple dermatones spanning both median and 
ulnar nerve distributions.  The impingement of the C6 nerve 
roots did not account for the entire numbness.  The examiner 
did not believe that the left hand numbness and pain were 
related exclusively to the fracture of the left wrist, but 
were more likely related to the cervical spondylosis which 
was as likely as not related to the motor vehicle accident.

At the VA joints examination, the veteran exhibited decreased 
dorsiflexion of the left wrist to 10 degrees and good palmar 
flexion to 60 degrees.  He had decreased sensation on the 
dorsal and palmar aspects of the 2nd, 3rd, and 4th digits.  He 
had excellent grip strength and full motion of the fingers.  
The examiner noted the findings of the prior diagnostic 
testing and diagnosed the veteran with left wrist 
degenerative joint disease secondary to trauma.  He did not 
believe that the left wrist fracture would explain the 
numbness of the fingers.

Records from the North Florida Regional Medical Center in 
October 1999 show that the veteran was admitted with multi-
system trauma due to a motor vehicle accident.  The injuries 
included an open fracture of the left elbow.  Upon admission, 
the veteran exhibited good sensation and pulses in the left 
wrist and hand, with limited range of motion.  The x-ray 
reports revealed a supracondylar fracture on the left with 
posterior displacement of the left humerus, and nondisplaced 
fractures of the left distal ulna and left thumb metacarpal.  
A CT scan of the cervical spine identified a probable 
nondisplaced fracture of the body of C7.  The veteran 
underwent debridement, irrigation, reductions, and fixation 
of the left elbow, and closed reduction of the left thumb and 
application of long arm cast.

The veteran was seen for his numerous injuries the following 
month at the Orthopaedic Center.  He was observed to have a 
severe fracture of the distal humerus with loss of articular 
surface, and ulnar nerve palsy of the left elbow.  The 
veteran had permanent loss of motion of the elbow and 
paresthesias in the ulnar fingers.

A nerve conduction study and EMG performed at the VA in March 
2000 found left ulnar neuropathy across the elbow.  In April 
2000, the EMG consultation noted that the veteran had 
sustained several left upper extremity fractures in his 1999 
auto accident.  He now had symptoms of weakness, numbness, 
and pain.  He also had significant atrophy of the ulnar 
distribution and restriction of active movement at the wrist, 
elbow, and shoulder. 

The veteran received occupational and physical therapy for 
his left elbow and hand from March through October 2000.  In 
September 2000, the veteran's grip strength had improved so 
that he could perform activities of daily living, but 
decreased sensation caused him to drop objects.  In October 
2000, the veteran had chronic pain secondary to his left 
elbow deformity, with 10 degrees of left wrist extension with 
decreased strength.  August and October 2000 VA x-ray reports 
of the left elbow showed evidence of old trauma to the entire 
elbow with areas of nonunion involving the distal humerus and 
ulnar olecranon process, and elbow joint effusion suggesting 
inter-articular injury.  At an orthopedic consultation 
performed in December 2000, objective findings included 
decreased sensation in the ulnar nerve distribution, weak 
abduction of fingers radial, and intact median nerve.  It was 
noted that the veteran would ultimately need a total elbow 
with ulnar nerve transposition.

At a February 2001 VA peripheral nerves examination, the 
veteran's left arm showed evidence of some arthritic changes.  
Reflexes were intact but there was limited motion of the 
elbow and wrist.  The motor strength of the left hand was 
reduced in the hand intrinsics and there was significant give 
away weakness possibly secondary to pain.  The veteran had 
reduced grip strength.  Sensation was decreased in the entire 
hand, but was worse in digits 4 and 5.  The examiner stated 
that the veteran had past damage to his elbow and now had 
compression ulnar neuropathy.  He had no symptoms consistent 
with a restricted radial nerve injury.  The examiner opined 
that the distribution of sensory changes was not consistent 
with a C5-C6 radiculopathy.  He found no evidence for 
cervical radiculopathy or involvement of the median nerve.  
However, he found considerable evidence for arthritic changes 
of the left wrist and elbow and perhaps involvement of the 
posterior cutaneous nerve. 

At his personal hearing before the Board in April 2002, the 
veteran testified that he noticed the loss of feeling in his 
left hand and fingers in the early to mid 1990's.  He had 
been told that it was not due to carpal tunnel syndrome, but 
that it was caused by a cervical spine spur.  He also had 
arthritis of the wrist but had not been told that the 
numbness was related to the wrist.  The veteran described his 
left wrist pain as throbbing and constant.  He claimed that 
he had limited forward motion and no backwards or lateral 
motion.  He could not use that wrist for lifting.  He used 
pain medication and had attended pain clinic.  Flare-ups were 
caused by activity and inclement weather.  He could do most 
activities of daily living because he was right-handed.

The veteran underwent a VA peripheral nerves examination in 
December 2002.  The examiner reported that he had thoroughly 
reviewed the claims file.  The examiner observed that the 
veteran had a chronic left wrist disability status post a 
motor vehicle accident in 1981.  The veteran subsequently 
sustained a distal left ulnar fracture and a refracture of 
the wrist.  The examiner commented that it was an extremely 
complicated and difficult examination due to these various 
injuries.  

The veteran complained of decreased range of motion of the 
four fingers of the left hand due to pain.  He also had arm 
pain and fatigability at the end of the day that decreased 
his ability to use his left hand.  It was a chronic condition 
that worsened at night.  The ability to grasp also decreased 
with fatigability.  Upon examination, the wrist had favorable 
ankylosis and was fixed in 20 degrees of flexion and 30 
degrees of radial deformity at the wrist.  The wrist had no 
radial or ulnar movement.  Wrist extension was to 10 degrees 
and wrist flexion was intact.  Flexion of the fingers was 
fully intact.  Apposition of the thumb and flexion of the 
fingertips were normal.  Extension was very abnormal and 
extension of all four digits was not full.  At full 
extension, there was 20 degrees of flexion at the proximal 
interphalangeal joint and 20 degrees at the distal 
interphalangeal joint of all fingers.  The thumb was normal.  
Motor strength of the hand was normal if tested when the 
extensors of the fingers were at full extension.  At the 
extreme range of motion, it was markedly decreased secondary 
to tendinous insufficiency.  None of the joints were stiff 
and all had a passive full range of motion.  There was no 
Tinel's sign at the carpal tunnel or cubital tunnel, and no 
carpal tunnel compression syndrome.  No muscular atrophy was 
present.  A recent EMG showed left C7 radiculopathy and left 
ulnar nerve compression syndrome.

The examiner commented that the veteran had numerous 
disabilities of the left wrist with decreased range of motion 
and fixed malunion of the wrist with extensor insufficiencies 
of the fingers.  There was also decreased sensation of the 
hand that was difficult to discern.  The veteran had numbness 
on the back and the palm of the hand that probably indicated 
that it was a combination of the ulnar nerve and maybe some 
C7 radiculopathy.  Perhaps the analgesia on the back of the 
hand was secondary to the numerous wrist fractures.  The 
examiner opined that a recent onset left ulnar compression 
neuropathy would be very unlikely to be associated with an 
injury in 1981.  It would be difficult for a wrist injury to 
cause a compression near the elbow.  In addition, if it was 
due to unusual use of the hand secondary to the previous 
injury, it would not have taken 20 years to occur.  Thus it 
was not as likely as not secondary to the service-connected 
disability.  Further, any posterior cutaneous nerve damage 
would be secondary to surgical repair of the humerus or left 
cubital tunnel syndrome.  Accordingly, it was not as likely 
as not associated with the service-connected left wrist 
disability.

I.	Service Connection

The veteran essentially contends that his loss of feeling in 
the left hand and fingers is due to his service-connected 
fracture of the left wrist.  Generally, to prove service 
connection, a claimant must submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999).  Where the determinative issue involves a medical 
diagnosis, competent medical evidence is required.  This 
burden typically cannot be met by lay testimony because lay 
persons are not competent to offer medical opinions.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992). 

In addition, service connection may be granted for a 
disability that is proximately due to or the result of a 
service-connected disability.  When service connection is 
established for a secondary condition, the secondary 
condition is considered part of the original condition.  38 
C.F.R. § 3.310(a) (2002).  In addition, when aggravation of a 
nonservice-connected disorder is proximately due to or the 
result of a service-connected disability, such veteran shall 
be compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439, 
448-49 (1995).

Based upon the above facts, the Board finds that a 
preponderance of the evidence is against service connection 
for a disability manifested by numbness of the left hand and 
fingers.  The Board acknowledges that the veteran's 
disability has been given numerous diagnoses and assigned 
various etiologies by the physicians of record.  When the 
veteran initially presented with symptoms in 1995, they were 
believed to be due to carpal tunnel syndrome.  However, 
subsequent diagnostic testing determined that carpal tunnel 
syndrome was not present on the left.  Additional diagnostic 
testing and evaluations identified C7 radiculopathy, C6 
radiculopathy, median nerve injury, and peripheral 
neuropathy.  Parenthetically, the Board notes that service 
connection has been established for arthritis of the cervical 
spine.

At the March 1999 VA neurological examination, the examiner 
found that the veteran had nonspecific sensory loss spanning 
both median and ulnar nerve distributions.  He believed that 
the veteran's numbness was likely related to cervical 
spondylosis.  That same month, the VA orthopedic examiner 
specifically found that the numbness was not due to the 
fracture of the left wrist.  Following his October 1999 motor 
vehicle accident, the veteran was also diagnosed with left 
ulnar neuropathy.  Contrary to some of the other medical 
evidence, the February 2001 VA peripheral nerves examiner 
opined that the veteran's numbness was not due to cervical 
radiculopathy or involvement of the median nerve.  He found 
considerable evidence for arthritic changes of the left wrist 
and elbow and perhaps involvement of the posterior cutaneous 
nerve.

A VA peripheral nerves examination was performed in December 
2002 in an attempt to reconcile the various medical opinions.  
This examiner opined that the veteran's left hand numbness 
was probably a combination of ulnar nerve and C7 
radiculopathy.  However, he found that based on his review 
and evaluation that neither of these conditions was 
associated with the veteran's initial fracture of the wrist 
in service.  Based on the foregoing, the Board finds that the 
preponderance of the evidence does not support a finding that 
service connection is in order for a disability manifested by 
numbness of the left hand and fingers and, in fact, that 
evidence indicates that the numbness of the hands and fingers 
is likely due to pathology other than the service-connected 
left wrist fracture.

II.	Increased Rating

The record shows that the RO granted service connection for 
residuals of fracture of the radial styloid process of the 
left wrist in a May 1982 rating decision and assigned a 
noncompensable evaluation effective from April 1982.  In a 
February 1983 rating decision, the RO increased the assigned 
evaluation to 10 percent effective from December 1982.  
Subsequent rating decisions have confirmed and continued this 
evaluation.

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity in civilian occupations.  See 38 U.S.C.A. 
§ 1155 (West 1991).  Separate Diagnostic Codes identify 
various disabilities.  Where there is a question as to which 
of two disability evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (2002).

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disabilities from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  See 38 C.F.R. § 4.14.

When assigning a disability rating, it is necessary to 
consider functional loss due to flare-ups, fatigability, 
incoordination, and pain on movements.  See DeLuca v. Brown, 
8 Vet. App. 202, 206-7 (1995).  The rating for an orthopedic 
disorder should reflect functional limitation which is due to 
pain which is supported by adequate pathology and evidenced 
by the visible behavior of the claimant undertaking the 
motion.  Weakness is also as important as limitation of 
motion, and a part that becomes painful on use must be 
regarded as seriously disabled.  A little used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, either through atrophy, the condition of the skin, 
absence of normal callosity, or the like.  See 38 C.F.R. 
§ 4.40.  The factors of disability reside in reductions of 
their normal excursion of movement in different planes.  
Instability of station, disturbance of locomotion, and 
interference with sitting, standing, and weight bearing are 
related considerations.  See 38 C.F.R. § 4.45.  With any form 
of arthritis, it is the intention of the rating schedule to 
recognize actually painful, unstable, or malaligned joints, 
due to healed injury, as entitled to at least the minimal 
compensable rating for the joint.  See 38 C.F.R. § 4.59.

The veteran's residuals of a fractured left wrist have been 
assigned a 10 percent schedular disability evaluation 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5010 (2002) 
for traumatic arthritis.  Arthritis due to trauma and 
substantiated by x-ray findings is rated as degenerative 
arthritis.  Degenerative arthritis established by x-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003 
(2002).  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion. Id.  Limitation of motion of the 
wrist is rated under Diagnostic Code 5215.  This Diagnostic 
Code authorizes a maximum 10 percent rating for limitation of 
motion of the wrist (major or minor), if dorsiflexion is less 
than 15 degrees or palmar flexion is limited in line with the 
forearm.  38 C.F.R. § 4.71a, Diagnostic Code 5215 (2002).  

As the veteran is receiving the maximum evaluation under 
Diagnostic Code 5215, the Board must consider the application 
of Diagnostic Code 5214 which provides for higher evaluations 
for ankylosis of the wrist.  At the VA joints examination in 
March 1999, the veteran exhibited decreased dorsiflexion of 
the left wrist to 10 degrees and good palmar flexion to 60 
degrees.  He had excellent grip strength and full motion of 
the fingers.  The examiner diagnosed the veteran with left 
wrist degenerative joint disease secondary to trauma.

Several months following this examination, the veteran was 
involved in a motor vehicle accident in which he sustained 
several left upper extremity fractures, including a severe 
fracture of the distal humerus.  The veteran was observed to 
have significant atrophy of the ulnar distribution and 
restriction of active movement at the wrist, elbow, and 
shoulder as a result.  

The Board recognizes that the most recent VA examination 
found that the left wrist had favorable ankylosis and was 
fixed in 20 degrees of flexion and 30 degrees of radial 
deformity.  Nevertheless, the Board finds that the criteria 
for a higher evaluation have not been met because this 
ankylosis was clearly due to the supervening injury 
subsequent to the veteran's service-connected disability.  
Accordingly, the appeal is denied.


ORDER

Service connection for a disability manifested by loss of 
feeling in the left hand and fingers is denied.

An evaluation in excess of 10 percent for residuals of a 
fractured left wrist is denied.




____________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

